                        Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 1 of 6
                                                                                                                                     SAMPLE 1


Pro Se I (Rev. 12/16') Complaint for a Civil Case



                                         United States District Court
                                                     for the                                                          MAY 1 8 2021
                                                         Western District of Oklahoma                    CARMELITA REEDER SHiNN. CLERK
                                                                                                        U.S. DIST. COURT, W^TERN DiST. OKLA.
                                                                                                        BY              IOM!              DEPUTY
                                                                                                          ,0
                                                                             Case No.
                                                                                               CIV-21-515-D
                                                                                          (to befiled in by the Clerk's Office)


                               Pla'mtiff(s)          L
(Write thefull name ofeach plaintiffwho isfiling this complaint.
                                                                            Jury Trial: (check one)               nNo
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)

                  /, V ■■ p . f j"            j

                           5ir£
                             Defendant(s)
(Mhite the full name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotft in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE



I.        The Parties to This Complaint
          A.          The PIaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                 Name
                                                                                        Z. \AcifA\
                                 Street Address
                                                                    P,a?Yrf.sL.<rt/^             IClui                               rd-
                                 City and County
                                 State and Zip Code
                                                                                                             O
                                 Telephone Number
                                 E-mail Address



          B.          The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (ifknown). Attach additional pages if needed.



                                                                                                                                  Page 1 ofS
           Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 2 of 6




     SAMPLE FORMS

 1. In General. These forms, as well as forms from the www.uscourts.qov website, illustrate
    information that could be useful when filing complaints or other pleadings. The forms are
    not comprehensive and do not apply to every type of case.
 2. Not Legal Advice. No form provides legal advice. No form can substitute for retaining
    or consulting a lawyer. If you are not a lawyer and you are suing or being sued, it is best
     to retain or consult a lawyer if possible.
 3. No Guarantee. Following a form does not guarantee that any pleading is legally or
    factually correct or sufficient.
 4. Variations Possible. A form may call for more or less information than a particular court
      or Judge requires. The fact that a form asks for certain information does not mean that
      every court requires it. If the form does not ask for certain information, a particular court
      might still require it. Consult the rules and caselaw that govern the court where you are
     filing the pleading.

 5. Examples Only. The forms do not try to address or cover all the different types of claims
    or defenses, or how specific facts might affect a particular claim or defense. Some of the
     forms are multi-use, but some apply only to specific types of cases. Carefully choose the
     form that fits your case and the type of pleading you want to file. It is your responsibility
     to change the information the form asks for to fit the facts and circumstances of your
      specific case.

 6. No Guidance on Timing or Parties. The forms do not give any guidance on when
    various pleadings, claims, or defenses should be filed, or who should be sued. Some
    pleadings, claims, or defenses are time restrictive, but neither the forms nor the Clerk's
    Office can provide this information. There are limits to who can be named as a party in a
    case and when they can be added. Lawyers and people representing themselves must
      know the Federal Rules of Civil Procedure and the caselaw setting out these and other
      requirements. The current Federal Rules of Civil Procedure are available free of charge at
      www.uscourts.aov.

 7. Privacy Requirements. FRCP 5.2 addresses the privacy and security concerns over
    public access to electronic court files. Under this rule, papers filed with the court should
    not contain anyone's full social-security number or full birth date, the name of a person
    known to be a minor, or a complete financial-account number. A filing may include only
    the last four digits of a social-security number and taxpayer identification number, the
    year of someone's birth, a minor's initials, and/or the last four digits of a financial-
      account number.




ProSe Guide to Filing Your Lawsuit in Federal Court(Rev.December 2020)                  Page] 15
                         Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 3 of 6


Pro Se 1 (Rev. 12/161 Complaint for a Civil Case


                      Defendant No. 1

                                Name

                                Job or Title (ifknown)
                                Street Address             ICoo                       \S.n^)
                                City and County            tOdUkl
                                State and Zip Code          n-c. to Llorlc            I
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.2

                                Name
                                                           (lhf\           (liz>nt^(uj /J.jp/>n                  Irthss
                                Job or Title (ifknown)     Cx^prODroiMjh/) V"                  aua/'         s
                                Street Address
                                                                '2-1 \Kcm4
                                City and County
                                                            Ml SoK}
                                State and Zip Code           fd<€U^ il/Trk
                                Telephone Number
                                                                                     - U<^
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name                               (lc>nc^rtjliP'lnt>t\ if '^d'^duol        Mt'fajd/rM.
                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code          Cfty(OiiAf^yyl A
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.4

                                Name
                                                           ^Mu^J Porl'i (rfA^r]
                                Job or Title (ifknown)
                                                              e/pg/?
                                Street Address                           tO€iJ Sa/ib'SiJg (-Myfe/
                                City and County
                                State and Zip Code                                         7'/»zy
                                Telephone Number
                                E-mail Address (ifknown)



                                                                                             \J
                                                                                                       Page 2 of5
                                 Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 4 of 6


     Pro Se 1 fRev. 12/16t Complaint for a Civil Case


     II.        Basis for Jurisdiction

                Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
                heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
                parties. Under 28 U.S.C. § 1331,a case arising under the United States Constitution or federal laws or treaties
                is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
                another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
                diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.
                What is the basis for federal court jurisdiction? (check all that apply)
                       [^jpederal question                                □ Diversity of citizenship
                Fill out the paragraphs in this section that apply to this case.

                A.         If the Basis for Jurisdiction Is a Federal Question

                           List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                           are at issue in this case.                                  t
1$ USC'J<?S'5                                       i                                         0- ^^uc4itn \

                                                        ^                             ! Cci)(M'J>- -W r'^Peri CL'M
                B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                            1.        The Plaintiff(s)

                                       a.        If the plaintiff is an individual
                                                 The plaintiff, (name)                                                    , is a citizen of the
                                                  State of (name)                                                  •

                                       b.         If the plaintiff is a corporation
                                                  The plaintiff, (name)                                                   , is incorporated
                                                  under the laws of the State of (name)                                                           ,
                                                  and has its principal place of business in the State of (name)



                                       (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                       same information for each additional plaintiff.)

                            2.         The Defendant(s)

                                       a.         If the defendant is an individual
                                                  The defendant, (name)                                                   , is a citizen of
                                                  the State of                                                         ■ Or is a citizen of
                                                  (foreign nation)


                                                                                                                                       Page 3 of 5
                            Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 5 of 6


Pro Se 1 (Rev. 12/16') Complaint for a Civil Case




                                            If the defendant is a corporation
                                            The defendant, (name)                                       ,is incorporated under
                                            the laws of the State of(name)                                        , and has its
                                            principal place of business in the State of(name)
                                            Or is incorporated under the laws of(foreign nation)
                                            and has its principal place of business in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                 same informationfor each additional defendant.)

                                 The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.




IV.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive.oney damages.                                                                                                  W
       Ia4<. \ye£n                                         lo'.U P,T,?s.P,                             'bei-ue.i


        htS "i i                                    kb Dfh.I-V'W                                           4^ Pa8e4of5
                         Case 5:21-cv-00515-JD Document 1 Filed 05/18/21 Page 6 of 6


  Pro Se 1 (Rev. 12/161 Complaint for a Civil Case

                          <^(7, 4/'^ XwJf Si^-i
Con^nu^ \z.                                          ^                                      UiornQc
Crim^                                                                       tniy)(ih r^l-Vf       ^
              ^oUm5 ^nd cMoc-e^
  V.         Certification and Closing

             Under Federal Rule of Civil Procedure 11, by signing below, I certiiy to the best of my knowledge,information,
             and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
             nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
             requirements of Rule 11.

             A.         For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.


                        Date of signing:



                        Signature of Plaintiff
                        Printed Name of Plaintiff


             B.         For Attorneys


                        Date of signing:


                        Signature of Attorney
                        Printed Name of Attorney
                        Bar Number

                        Name of Law Firm

                         Street Address

                         State and Zip Code
                         Telephone Number
                         E-mail Address




                                                                                                                          Page 5 of5
